F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             AUG 14 1998
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 AHMAD R. SHAYESTEH,

          Plaintiff-Appellant,

 v.                                                        No. 97-4176
                                                            (D. Utah)
 DANIEL C. DOTSON, United States                    (D.Ct. No. 96-CV-607-G)
 Marshal, District of Utah,

          Defendant-Appellee.
                          __________________________

                             ORDER AND JUDGMENT *
                            __________________________

Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.

                            __________________________


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Ahmad Shayesteh is a federal prisoner. Acting        pro se , he filed a complaint

seeking to compel a United States Marshal to provide him with access to adequate

resources for the preparation of a legal brief. Following the recommendation of a

magistrate judge, the district court granted summary judgment for the Marshal.

Mr. Shayesteh appeals that decision. We affirm.



      The essence of Mr. Shayesteh’s complaint      1
                                                        was that he was being denied

access to an adequate law library and other material, including pens, staples, and

photocopying facilities, which were necessary for him to prepare and file briefs in

connection with a case he had before the United States Court of Appeals for the

Ninth Circuit. The Marshal moved for summary judgment. The case was referred

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). Because Mr.

Shayesteh managed to file his brief and perfect his appeal with the Ninth Circuit,

the magistrate judge determined he could not show harm and recommended

granting summary judgment for the Marshal, except on the issue of the reply

brief, as at that time, no reply brief had been filed.




      1
          Mr. Shayesteh’s complaint alleged violations of 42 U.S.C. § 1983 and Bivens v.
Six Unknown Named Agents, 403 U.S. 388 (1971). Absent circumstances not present in
this case, § 1983 does not apply to federal officials, like the defendant, so we only
consider the Bivens claim.


                                           -2-
      The magistrate judge’s report notified the parties “they must file any

objections ... within ten (10) days.” Mr. Shayesteh did not file any objections to

this first report. The district court reviewed the report and adopted the magistrate

judge’s recommendations. Because Mr. Shayesteh did not raise a timely objection

to the contents of the magistrate judge’s report, he waived his right to appeal any

issues stemming from that report.    See United States v. One Parcel of Real

Property , 73 F.3d 1057, 1059 (10th Cir.),    cert. denied , 117 S. Ct. 271 (1996).

“[T]he failure to make timely objections to the magistrate’s findings or

recommendations waives appellate review of both factual and legal questions.”

Id. (internal quotation marks omitted).



      An evidentiary hearing was held concerning the reply brief. Mr. Shayesteh

was present and testified. During the hearing, Mr. Shayesteh testified he had

been able to file a reply brief with the Ninth Circuit. Finding that Mr. Shayesteh

had been unable to demonstrate prejudice, the magistrate judge recommended

entering judgment against Mr. Shayesteh on his remaining claims. During the

hearing, Mr. Shayesteh asked for leave to amend his complaint to add a claim for

monetary damages (following the hearing, he submitted his request in writing).

The magistrate judge denied this request.




                                             -3-
         Mr. Shayesteh filed objections to the magistrate judge’s second report.

Over these objections, the district court accepted the magistrate judge’s

recommendations and entered its final judgment in favor of the Marshal.



         Mr. Shayesteh raises three issues: (1) “[w]hether, in view of the

complaint’s urgent nature and [his] claim of lack of access to legal resources, the

district court abused its discretion in not expediting the complaint;” (2)

“[w]hether the district court erred in denying [his] motion for leave to supplement

the complaint”; and (3) “[w]hether the district court erred in granting the

[Marshal’s] motion for summary judgment.” His arguments on these questions

lack merit. For purposes of our discussion, we address these issues in reverse

order.



         Mr. Shayesteh contends the district court erred in granting summary

judgment for the Marshal because genuine issues of material fact existed.      We

review the grant of summary judgment de novo, applying the same well-

recognized legal standard used by the district court pursuant to Federal Rule of

Civil Procedure 56(c). See Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir. 1996).

We examine the record in the light most favorable to the nonmoving party. See

Thomas v. IBM, 48 F.3d 478, 484 (10th Cir. 1995).


                                           -4-
       As mentioned above, Mr. Shayesteh waived his right to challenge the initial

summary judgment by his failure to object to the magistrate judge’s report.

Therefore, we consider only the second grant of summary judgment.



       Mr. Shayesteh failed to establish that he suffered any actual injury as a

result of the alleged lack of access to a law library or to the other items he sought.

The Supreme Court has held an inmate must demonstrate the alleged

shortcomings in the library hindered his efforts to pursue a legal claim.     Lewis v.

Casey , 518 U.S. 343, 351 (1996). Stated differently, an inmate must satisfy the

actual injury requirement by showing the denial of legal resources hindered the

prisoner’s efforts to pursue a non-frivolous claim      See Penrod v. Zaras , 94 F.3d
1399, 1403 (10th Cir. 1996).



       A review of the transcript of the evidentiary hearing on the issue of the

reply brief shows no evidence that defendant denied any of Mr. Shayesteh’s

requests for assistance. In fact, there is significant evidence showing Mr.

Shayesteh was given access to the law library, copies of the cases requested and

supplies, and that his reply brief was received by the Ninth Circuit. In short, Mr.

Shayesteh had no claim, and he certainly raised no genuine issues of material fact.




                                            -5-
      Mr. Shayesteh contends the district court erred in denying him leave to

amend his complaint to include a claim for money damages. We review the

denial, on the basis of futility, of a motion to amend a complaint for abuse of

discretion. See Bauchman v. West High School      , 132 F.3d 542, 559 (10th Cir.

1997), cert. denied , 118 S. Ct. 2370 (1998). Mr. Shayesteh’s proposed

supplement to his complaint did not allege any new facts; therefore, it would fail

for the same reasons the claim in his original complaint failed. Denial of an

amendment doomed to fail does not constitute an abuse of discretion.     See Sooner

Prods. Co. v. McBride , 708 F.2d 510, 512 (10th Cir. 1983) (recognizing

discretion to deny a futile amendment).



      Third, Mr. Shayesteh argues the district court abused its discretion by

failing to expedite service of the compliant on the Marshal. He provides no law

establishing this court’s ability to review such actions by a district court. In any

regard, any conceivable error would be harmless due to the fatal flaws in the

complaint discussed above.




                                          -6-
    For the foregoing reasons, the judgment of the district court is

AFFIRMED .



                                     Entered by the Court:

                                     WADE BRORBY
                                     United States Circuit Judge




                                       -7-